Citation Nr: 0112793	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  99-18 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted in 
connection with an application to reopen a claim of service 
connection for bilateral hearing loss.

2.  Entitlement to an evaluation in excess of zero percent 
for post-operative left varicocelectomy and hydrocelectomy.

3.  Entitlement to service connection for testicular atrophy.

4.  Entitlement to service connection for hemarthrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had active air service from October 1966 to June 
1975.  His DD Form 214 reflects that he served 165 days in 
Thailand and 200 days in Vietnam.  

By March 1995 decision, the Department of Veterans Affairs 
(VA) Fort Harrison Regional Office (RO) granted service 
connection for post-operative left varicocelectomy and 
hydrocelectomy, and rated it zero percent disabling, and 
denied service connection for bilateral hearing loss.  The 
veteran was informed of this decision, and he did not appeal.  
Based on the veteran's subsequent relocation to California, 
his claims folder was transferred to the Los Angeles RO.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1999 decision by the Los Angeles RO which 
denied a reopening of the claim of service connection 
bilateral hearing loss, and continued the prior zero percent 
rating assigned the post-operative varicocelectomy and 
hydrocelectomy.  In the aforementioned decision, the RO also 
denied service connection for testicular atrophy, claimed 
secondary to the post-operative varicocelectomy and 
hydrocelectomy, and denied service connection for 
hemarthrosis and blood in the urine.  

Appellate consideration of the issue of an increased rating 
of the post-operative varicocelectomy and hydrocelectomy, and 
the issue of service connection for testicular atrophy, will 
be held in abeyance pending completion of the development 
discussed in the REMAND portion of this decision.  

The veteran appeared at a personal hearing at the RO in 
December 1999, during which his representative stated that 
blood in the urine was not a disability, per se, but a 
symptom of the service-connected varicocelectomy and 
hydrocelectomy.  Accordingly, the separate and distinct 
appeal of service connection for blood in the urine was 
withdrawn at that time.  38 C.F.R. § 20.204 (2000).  

Based on the veteran's testimony provided during the hearing, 
and his representative's statements during same, it appears 
that he is raising the issue of entitlement to special 
monthly compensation for loss of use of a creative organ.  
(See transcript, p. 9); and see 38 C.F.R. § 3.350(1) (2000).  
A review of the claims folder indicates that this issue has 
not yet been adjudicated by the RO; thus, it is referred to 
the RO for appropriate initial adjudication.  


FINDINGS OF FACT

1.  The veteran's claim of service connection for bilateral 
hearing loss was last denied by the RO in March 1995; he was 
notified of the decision, and he did not file a timely 
appeal.

2.  Since the March 1995 decision, new evidence bearing 
directly and substantially on the claim of service connection 
for bilateral hearing loss has been furnished.  

3.  Competent evidence indicates that the veteran's current 
hearing impairment is diagnosed as mild high-frequency 
hearing loss (6000 to 8000 Hz); and there is no competent 
evidence establishing that his current hearing loss is a 
disability entitling him to VA compensation and benefits for 
same under applicable VA regulations. 

4.  There is no competent, probative evidence of record which 
shows that the veteran currently has chronic hemarthrosis 
that could be related to active service.

CONCLUSIONS OF LAW

1.  The March 1995 RO decision denying the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
is final.  38 U.S.C. § 7105(c) (1994); 38 C.F.R. § 20.1103 
(1994).

2.  Evidence submitted since the veteran was notified of the 
March 1995 decision is new and material, and his claim of 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

3.  Bilateral hearing loss was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2000).

4.  Chronic hemarthrosis was not incurred in active air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Bilateral Hearing Loss Claim

As it pertains to the veteran's claim of service connection 
for bilateral hearing loss, the evidence of record prior to 
the March 1995 Board decision was as follows:

? The service medical records contain a June 1973 clinical 
report revealing the veteran's complaints of an ear ache 
and left ear pain after exposure to an altitude chamber.  
Physical examination at that time revealed a retracted and 
erythematous left tympanic membrane.  The diagnosis was 
barotitis media.

? The service records indicate that the veteran's military 
occupational specialty was aircraft maintenance officer.  
In numerous written statements, he described in-service 
exposure to acoustic trauma, including inbound rocket 
attacks in Vietnam, exposure to noise from jet engines, 
reciprocating engines, and naval gunfire and engine room 
noise on the ships on which he served.  

? An April 1986 audiological report from a private medical 
facility revealed that the veteran's hearing was within 
normal limits, bilaterally.  The right ear had excellent 
speech discrimination, the left ear showed fair 
discrimination.  A December 1986 audiological examination 
at the same facility revealed that right ear hearing and 
speech discrimination were within normal limits.  The left 
ear showed mild high frequency hearing loss at 8000 Hertz, 
with normal speech discrimination.  The diagnosis was 
"essentially normal hearing," bilaterally. 

? An April 1989 report from a private physician reveals 
complaints of decreased hearing in the right ear.  
Objective examination revealed that the left tympanic 
membrane was normal, but the right ear canal was blocked 
with cerumen.  The diagnosis was impacted cerumen.

? An April 1991 private medical report reflects complaints 
of decreased hearing.  The veteran described his history 
of in-service noise exposure and the negative effect his 
hearing loss had on his job performance.  The physician 
described high-frequency neurosensory hearing loss, 
bilaterally compatible with noise exposure.  The speech 
ranges were normal, bilaterally, as were speech 
discrimination scores.

? An April 1991 medical record from a different physician 
noted the veteran's complaint of often misunderstanding 
speech while on the telephone.  He reported to the 
physician that audiological studies performed during his 
military service showed a mild left ear hearing deficit.  
The physician related his hearing loss to exposure to 
noise from aircraft engines while in Vietnam.

? A December 1991 private audiological report shows that the 
veteran complained of bilateral hearing difficulty when 
listening to people seated at a far side of a table, or 
when people spoke while standing behind him.  

? On VA general medical examination in March 1994, objective 
examination of the ears revealed that both ear canals were 
clear, and the light reflex of each ear drum was absent.  
On VA audiological examination in March 1994, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
10
15
LEFT
5
5
0
10
15

Speech audiometry revealed speech recognition ability of 
94 percent correct in the right ear and 96 percent correct 
on the left.  The diagnosis was mild bilateral high-
frequency hearing loss (6000 to 8000 Hertz).  Other than 
noting the veteran's self-reported in-service exposure to 
acoustic trauma, the VA audiologist did not provide an 
etiological opinion as to bilateral hearing loss.

By March 1995 decision, the RO denied service connection for 
bilateral hearing loss, holding there was no competent 
evidence showing that the veteran had a then-current hearing 
loss disability related to active military service.  He did 
not initiate a timely appeal of the decision.

As it relates to his claim of bilateral hearing loss, the 
evidence furnished subsequent to the March 1995 RO decision 
includes the following:

? In July 1996, the veteran stated, among other things, that 
the audiologist at the March 1994 VA audiological 
examination told him that his hearing loss was the result 
of aircraft engine noise, but failed to include that 
conclusion in the examination report.  He stated that 
hearing loss had affected his employment as it was a 
negative factor in job performance reviews.  He also 
reported that the high-frequency hearing loss seriously 
hindered him from obtaining and/or maintaining high-paying 
positions as it sometimes caused him to slur his speech.

By April 1999 decision, the RO denied the application to 
reopen a claim of service connection for bilateral hearing 
loss on the ground that the additional evidence was not new 
and material.  The veteran initiated a timely appeal in June 
1999.

? Subsequent thereto, the veteran furnished a private 
physician's records reflecting treatment for numerous 
disorders between January 1981 and January 1987.  A June 
1986 record shows that the veteran experienced stress 
caused by pressure in his left ear and inability to hear 
well.  A record dated in February 1989 reveals a diagnosis 
of ear congestion, bilaterally.  

? A September 1999 report of private hearing examination 
shows mild hearing loss progression over the years with a 
15 decibel speech reception threshold, bilaterally, and 
speech discrimination of 96% on the right and 100% on the 
left.  The diagnosis was bilateral high-frequency hearing 
loss over 2000 Hertz (presbycusis) and a mild conductive 
component from 250-1000 Hertz.

? At the December 1999 hearing, the veteran reiterated the 
in-service acoustic trauma outlined above.  He described 
constant noise exposure during his service, and stated 
that he had not experienced acoustic trauma since his 
active service.

In a January 2000 supplemental statement of the case, the RO 
found that the additional evidence, including the veteran's 
testimony, was cumulative and repetitious, and thus did not 
reopen his claim for bilateral hearing loss.

As noted above, the veteran's claim of service connection for 
bilateral hearing loss was last denied in March 1995.  He was 
properly notified of that determination, and he did not 
appeal.  Thus, the March 1995 decision became final pursuant 
to applicable law in effect on that date.  38 U.S.C. 
§ 7105(c) (1994); 38 C.F.R. § 20.1103 (1994). 

Despite the finality of a final decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or obtained with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The Board notes that in the April 1999 RO decision, the 
veteran was furnished the definition of "new and material 
evidence" from Colvin v. Derwinski, 1 Vet. App. 177 (1991).  
The articulated basis for the RO determination as to whether 
the veteran had submitted "new and material evidence" was 
based on the Colvin standard of whether the new evidence 
would provide a reasonable possibility of changing the 
outcome, since overruled by the Court of Appeals for the 
Federal Circuit in Hodge v. West, 115 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge indicated that evidence 
may be considered new and material if it contributes to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its decision.  

The Court has held that to reopen previously and finally 
disallowed claims, VA must conduct a three-part analysis; 
first, whether evidence submitted is "new and material" 
under 38 C.F.R. § 3.156(a), second, if it finds the evidence 
is "new and material" immediately on reopening it must 
determine whether the claim is well grounded, based on all of 
the evidence, presuming its credibility, and third, if the 
claim is well grounded to proceed to the merits, but only 
after ensuring that the duty to assist had been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

Also, on November 9, 2000, the Veterans Claims Assistance Act 
of 2000 (VCAA) became law.  Among other things, VCAA 
eliminated the requirement of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), which held that VA could not 
assist in the development of a claim that was not well 
grounded.  VCAA provides that specific VA action is required 
to assist in developing a claim; however, it also states that 
nothing in the section shall be construed as requiring VA to 
reopen a previously disallowed claim except when new and 
material has been presented or secured.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court stressed 
that the newly presented evidence need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for that last final disallowance, i.e., whether the medical 
evidence supports a current finding of bilateral hearing 
loss, and whether medical evidence establishes, as the 
veteran contends, a link, or relationship, between current 
bilateral hearing loss and an in-service incurrence of same.

The first task the Board must discharge under Elkins is to 
determine whether the veteran has submitted new and material 
evidence to reopen the bilateral hearing loss claim.  In this 
case, the additional evidence presented since March 1995 
includes diagnoses of high-frequency bilateral hearing loss, 
and that evidence includes competent expressions of a 
relationship to some degree between the current hearing loss 
and the veteran's reported in-service exposure to noise.  The 
Board finds that the evidence, in its totality, is new in 
that it provides support for the claim for service connection 
for bilateral hearing loss.  This material bears directly and 
substantially on the specific matter at issue.  Further, the 
evidence presented is significant enough that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156.  Moreover, the evidence is sufficient 
to reopen his claim in that it arguably contributes to a more 
complete picture of the circumstances surrounding the origin 
of his hearing loss.  See Hodge, 155 F.3d at 1363.  
Accordingly, the Board concludes that the additional evidence 
presented since the March 1995 RO decision is new and 
material.  

Service Connection for Bilateral Hearing Loss

A person who submits a claim for VA benefits has the 
responsibility to present and support a claim for benefits.  
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000); 38 C.F.R. §§ 3.103, 3.159 (2000).  VA may 
decide a claim without providing such assistance when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement.  See Veteran's Claims 
Assistance Act 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  VA's duty to assist includes obtaining medical 
records and medical examinations where indicated by the facts 
and circumstances of the case.  See, e.g., Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

Here, the veteran was afforded VA audiological examination, 
and the RO has obtained his service medical records, the 
report generated on VA audiological examination, VA 
outpatient records, and medical reports from private 
physicians.  The claims file shows the RO has duly requested 
all medical records identified by the veteran, and no medical 
care provider has indicated that pertinent records exist 
which have not already been furnished.  Thus, the record 
indicates, and the Board concludes, that the veteran was 
adequately informed of the evidence necessary to reopen the 
claim for bilateral hearing loss.  All relevant records 
identified were obtained, and sufficient medical evidence for 
a determination of the matter on appeal has been furnished.  
Therefore, the Board is satisfied that all relevant facts 
regarding service connection for bilateral hearing loss have 
been properly developed and no further assistance is required 
in order to satisfy the duty to assist.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a degree of 10 percent or more within one year from the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 2000);  38 C.F.R. §§ 3.307, 3.309.

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions or hardships of service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Pond v. West, 12 Vet. App. 341 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  It was 
observed that the structure of these statutes "provided 
strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and 
VA's interpretation of the law requiring a present disability 
for a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  

The determination as to whether a veteran has a hearing 
disability warranting entitlement to VA benefits is governed 
by 38 C.F.R. § 3.385 which states that hearing loss shall be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
The Court has indicated that the threshold for normal hearing 
is between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155 (1993).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for service 
connection to be granted.  See Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
This burden may not be met merely by presenting lay 
testimony, as lay persons are not competent to offer a 
medical opinion.  See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996) 
(citing Gilbert, 1 Vet. App. at 54).  

As set forth above, in order to establish service connection 
for his claimed disability, the veteran must present 
competent evidence of current hearing loss disability as it 
is defined under 38 C.F.R. § 3.385.  The Board recognizes the 
veteran's good-faith belief that his current hearing 
impairment constitutes a disability entitling him to VA 
benefits.  However, his statements regarding the history of 
in-service acoustic trauma, in conjunction with the symptoms 
allegedly associated with same, cannot establish the 
existence of a current disability of such severity as to 
warrant service connection under 38 C.F.R. § 3.385.  He is 
not competent to establish the severity of the current 
hearing loss as this is an issue of medical diagnosis which 
requires medical expertise in order to have probative value.  
See Caluza v. Brown, 7 Vet. App. 498 (1995); Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Nothing in 
the claims folder shows that the veteran has any of the 
necessary qualifications to render a medical opinion.  While 
he may present competent lay evidence regarding symptoms of 
his hearing loss, he is not competent to establish that those 
symptoms constitute that his current bilateral hearing loss 
is of such a degree as to warrant service connection for same 
under 38 C.F.R. § 3.385.  See Caluza, Grottveit, supra.  

Here, the entirety of the post-service medical evidence 
amounts to VA audiological examination, VA outpatient medical 
records, and records establishing that the veteran was seen 
for impaired hearing by private physicians.  The Board is 
cognizant of the evidence relating current hearing loss to 
in-service acoustic trauma.  However, while medical evidence 
establishes that he has indeed sustained hearing loss to some 
degree (in this case, most often characterized by physicians 
as "mild" high-frequency hearing loss), the records are 
devoid of a clinical finding showing that his hearing is 
currently impaired to such degree that it may be defined as a 
disability under 38 C.F.R. § 3.385.  Based on the lack of 
medical evidence establishing the current existence of 
hearing loss that can be characterized as hearing disability 
under VA regulations, the veteran has not met the necessary 
requirement to establish service connection, i.e., 
establishing a current disability by medical diagnosis.  For 
the reasons stated above, and in the absence of competent 
medical evidence of present hearing loss that can be 
considered a disability for VA purposes, the veteran's claim 
of service connection therefor must be denied.  See Hickson; 
Pond; Godfrey, all supra.  Additionally, given the medical 
evidence of record indicating the absence of a hearing 
disability warranting entitlement to VA compensation, the 
Board finds that the provisions regarding presumptive service 
connection under 38 C.F.R. §§ 3.304(d) and 3.307 are not for 
application.

Service Connection for Hemarthrosis

The service medical records, in pertinent part, show that the 
veteran underwent a bilateral inguinal hernia in 1967.  In 
November 1971, he underwent a left varicocelectomy after a 
diagnosis of infertility was found, possibly secondary to a 
varicocele.  Subsequent to the 1971 surgical procedure, the 
service records indicate that he developed a hydrocele, 
secondary to the varicocelectomy, which became progressively 
larger and symptomatic.  He underwent a left hydrocelectomy 
February 1973.  The service records also show post-surgical 
diagnosis of microscopic hematuria.  They are negative for a 
clinical finding establishing that the veteran experienced an 
episode of hemarthrosis during his active service.  

Essentially, the veteran contends that he began to experience 
hemarthrosis in his ankles and feet after the 1971 and 1973 
in-service surgical procedures.  At the December 1999 
hearing, he testified that he first noticed symptoms of 
hemarthrosis in April 1986, and the most recent episode 
occurred in 1997.  He also testified that microscopic 
hematuria was found after the in-service varicocelectomy and 
hydrocelectomy, "and I don't know what it is, but you know I 
didn't have any problem with blood pooled in the ankles or 
feet before those operations, but I do after, in a frequency 
of about every four to six years."   

Numerous post-service medical reports dated from 1986 reveal 
that the veteran was followed by private physicians for 
numerous disorders, many of which were noted as suggestive of 
reactive lymphocytosis.  The medical records show diagnoses, 
among other disorders, of lymphocytosis, trace edema of the 
lower extremities, ecchymosis, petechiae, hyperplasia, and 
hematuria, and hypercholesterolemia.  Other than the 
veteran's self-reported complaints of "blood pooling" in 
his extremities, the post-service medical records are 
negative for objective clinical findings of chronic 
hemarthrosis. 

VA medical examination in October 1993 revealed that the 
veteran had a pruritic skin rash, recurrent in nature, 
"apparently associated with non-palpable purpura, but 
without frank vasculitis or arthritis."  Examination of the 
limbs showed no peripheral edema, clubbing, cyanosis or 
clinical finding of chronic hemarthrosis.

A December 1993 consultation record was furnished by a 
physician who followed the veteran's active lymphocytosis.  
The physician noted that the veteran's skin problems dated 
back to 1986 when a rash developed in the lower extremities 
which appeared to be a petechial rash.  During the December 
1993 consultation, a rash was evident on the veteran's chest, 
back legs, and arms; the physician stated that it appeared to 
be a urticarial rash.  

On VA medical examination on March 1994, the physician noted 
a macular erythematous and tender rash on the veteran's right 
foot.  A yellowish rash on the right lower abdomen was also 
seen.  There was no blood pooling reported in any bodily 
area, and the diagnosis did not include chronic hemarthrosis.  
In a subsequent addendum to the examination report, the 
physician noted a new area of macular erythema and tenderness 
over the right ankle.  

An August 1995 progress report from a physician who followed 
the veteran's active lymphocytosis reflects that swelling was 
found at the lower part of the right lower extremity, 
including the right ankle, with minimal tenderness.  The 
physician reported it was "not clear whether we are dealing 
with [deep vein thrombosis] versus early cellulitis."

On VA medical examination in April 1998, the veteran reported 
he initially developed hemarthrosis of the right ankle in 
1986, and it was a recurring problem through 1998.  He also 
described hemarthrosis in the right knee.  He stated that 
hemarthrosis occurred spontaneously and was not preceded by 
trauma.  The physician noted that the veteran sustained knee 
injury in 1998, and since 1986 there had been frequently-
observed microscopic hematuria which had not been explained.  
On examination, there was no evidence of chronic hemarthrosis 
involving either knee.  Examination of the both ankles showed 
no evidence of swelling and no evidence of hemarthrosis.  The 
VA physician concluded by noting that:

There has been no explanation for the . . 
. microscopic hematuria as the above 
history indicates nor has there been an 
explanation for the hemarthroses which 
have occurred.  It is the veteran's 
concern that the genitourinary surgery in 
1971 and 1973 by virtue of their 
antedating the medical problems mentioned 
above, may have a casal [sic] 
relationship.  It is this examiner's 
opinion that no clear evidence relates 
these problems.  

As noted above, in order to establish service connection for 
hemarthrosis, the veteran must present competent evidence of 
current disability.  His statements regarding a history of 
blood pooling in his lower extremities and elsewhere, in 
conjunction with the symptoms allegedly associated with same, 
do not establish the existence of a current disability.  As 
above, in relation to his claim for bilateral hearing loss, 
while he may present competent lay evidence regarding 
symptoms, he is not competent to establish that those 
symptoms constitute a current diagnosis of hemarthrosis, or 
that such symptoms are related to any in-service incident.  
See Caluza; Grottveit; Espiritu, all supra.

The Board notes that the veteran has testified that 
physicians have told him of a possible relationship between 
an in-service incident and a current diagnosis of 
hemarthrosis.  However, a lay person's statement about what a 
physician told him or her, i.e., "hearsay medical 
evidence," cannot constitute the medical evidence, or 
medical diagnosis, of in-service etiology of a current 
disability that is generally necessary in order for a claim 
to prevail.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
Moreover, the medical evidence of record fails to support his 
claim that physician's have told him of such a relationship, 
inasmuch as there is no evidence of record showing an in-
service or post-service diagnosis of hemarthrosis that could 
be linked to active service.  While the veteran has 
undoubtedly been seen and treated for swollen ankles and 
feet, physicians who have noted said condition have diagnosed 
it most often as a petechial rash, urticarial rash, erythema, 
or in the alternative, a condition possibly related to the 
diagnoses of active lymphocytosis.

The Board is aware that the veteran's history of hemarthrosis 
is noted in the April 1998 VA examination report.  However, 
that notation appears to be a bare transcription of lay 
history, and thus it is not competent medical evidence that 
he currently has hemarthrosis related to his service.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995) (evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute competent medical evidence and cannot enjoy the 
presumption of truthfulness accorded by Justus v. Principi, 3 
Vet. App. 510 (1992)).

The Board recognizes the veteran's good-faith belief that he 
now has hemarthrosis related to his active service, but he is 
not a physician, and he is not qualified to express a medical 
opinion as to such a relationship.  See Espiritu, supra.  
Thus, as competent evidence of a nexus between a present 
diagnosis of chronic hemarthrosis and active service have not 
been furnished, the veteran has failed to establish a valid 
claim for entitlement to service connection for same.  In 
sum, the medical records in this case are devoid of a 
clinical finding of current chronic hemarthrosis related to 
his active service.  In view of the lack of any medical 
evidence establishing the current existence of chronic 
hemarthrosis, the veteran has not met the necessary 
requirement to establish service connection, i.e., 
establishing a current disability by medical diagnosis.  For 
the reasons stated above, and in the absence of competent 
medical evidence of present chronic hemarthrosis shown to be 
related to an in-service diagnosis of same, the veteran's 
claim of service connection for said disability must be 
denied.  See Hickson; Pond; Godfrey, all supra.


ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for bilateral hearing loss.

Service connection for bilateral hearing loss is denied.

Service connection for hemarthrosis is denied.


REMAND

As noted, the service medical records reflect that an in-
service varicocelectomy was performed in November 1971.  
Subsequent to that procedure, he developed a hydrocele, 
considered secondary to the varicocelectomy, which became 
progressively larger and symptomatic.  A left hydrocelectomy 
was performed in February 1973.  Service connection was 
granted for post-operative left varicocelectomy and 
hydrocelectomy in May 1995, rated zero percent disabling.  

Post-service medical records include VA medical examination 
reports and outpatient records, and medical evidence from 
private physicians.  In part, the post-service medical 
evidence reflects continued complaints related to numerous 
genitourinary disorders, including urinary frequency, 
hesitancy, hematuria, and erectile dysfunction.  

As outlined above, VA medical examination in April 1998 
revealed, in part, that there had been frequently observed 
but unexplained microscopic hematuria since 1986.  The 
veteran had been receiving testosterone injections during the 
five months preceding the examination due to primary gonadal 
failure.  He was shown to be impotent during that period of 
time. 

At the December 1999 hearing, the veteran testified about 
continued symptoms related to the varicocelectomy and 
hydrocelectomy, including blood in his urine and testicular 
pain.  He also testified that a private physician had related 
his testicular atrophy to the in-service varicocelectomy and 
hydrocelectomy, and he stated that he continued to be 
followed by a urologist every six months.

VA's duty to assist the veteran in the development of facts 
pertinent to his claim includes obtaining an adequate VA 
examination.  See Littke, 1 Vet. App. 90.  The fulfillment of 
the duty to assist includes conducting a thorough, 
contemporaneous medical examination, taking into account 
records of prior medical treatment so that the disability 
rating will be full and fair.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  When a veteran claims a disability is worse 
than when originally rated, and the available evidence is 
inadequate to rate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480 (1992).  

In this case, the claims file reflects that the most recent 
medical evidence of record pertaining to the service-
connected post-operative varicocelectomy and hydrocelectomy 
is the above-outlined April 1998 VA examination report.  The 
Board finds that the examination report is simply too remote 
in time to adequately address the current severity of any 
residuals of his post-operative varicocelectomy and 
hydrocelectomy.  In respect to a current, thorough VA 
examination for the purpose of evaluating the veteran's post-
operative varicocelectomy and hydrocelectomy, and in light of 
the veteran's testimony regarding the nature and severity of 
symptoms of his said disability (given more than a year after 
the April 1998 examination), the Board believes that an 
additional medical examination is necessary for a fair 
adjudication of this issue on appeal.  See Olsen, supra.

The service medical record documenting the November 1971 
varicocelectomy indicates that the veteran's testicles were 
somewhat atrophic at that time. 

On VA medical examination in April 1998, it was noted that 
the veteran had been receiving testosterone injections during 
the five months preceding the examination because of primary 
gonadal failure.  It was noted that he had been impotent 
during that time.  Examination of the genitalia revealed his 
testicles were atrophied.  

On a November 1998 examination by a private physician, it was 
noted that that his right testicle was "pretty atrophic," 
and the left was "borderline small."  The diagnosis was 
possible sexual dysfunction with small testes.  

A March 1999 VA clinical record indicates that the veteran 
had organic erectile dysfunction, with hypogonadism 
"secondary to operative procedure."  Another March 1999 VA 
record reflects a diagnosis of testicular atrophy secondary 
to varicocele repair.  A September 1998 VA outpatient 
treatment record reflects that the veteran was receiving 
testosterone injections because of testicular failure.

At the December 1999 hearing, the veteran testified that a 
private physician had related his testicular atrophy to the 
in-service varicocelectomy and hydrocelectomy; he stated that 
he continued to be followed up by a urologist every six 
months.

In April 1999, the RO denied service connection for 
testicular atrophy, finding that the claim was "not well-
grounded" because there was no evidence demonstrating that 
either condition was incurred in or aggravated by military 
service.

As set forth above, VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
Court in Morton, 12 Vet. App. 477 (holding that VA cannot 
assist in developing a claim that is not well grounded).  
This change in law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Other provisions of VCAA impose the following obligations on 
VA: (1) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim if the 
evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant): (a) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and (b) indicates that the disability or symptoms 
may be associated with the claimant's active service; but (c) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim (38 U.S.C.A. § 
5103A(d)(2)). 

Here, in-service and post-service medical evidence 
demonstrates clinical findings of testicular atrophy.  There 
is considerable evidence of record documenting the veteran's 
treatment for numerous genitourinary disorders.  However, as 
a review of the claims folder does not indicate that a 
reasonable effort to assist in substantiating the claim of 
service connection for testicular atrophy (in this case, by 
obtaining an opinion regarding a possible link between the 
in-service and current clinical findings), the Board finds 
that VA's duty to assist has not been met in this case.  

In sum, due to the change in law brought about by VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000).  The Board finds 
that medical examinations and opinions are necessary for a 
full and fair adjudication of the claim for an increased 
rating for the service-connected post-operative 
varicocelectomy and hydrocelectomy, as well as for the claim 
of service connection for testicular atrophy.  As the RO has 
not yet considered whether any additional notification or 
development action is required under VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to a decision at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

No action is required of the veteran until further notice is 
provided.  However, the Board takes this opportunity to 
advise him that the conduct of the medical examinations as 
directed in this remand is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. § 3.655(b) 
(2000).  The veteran's cooperation in reporting for the 
examination is crucial.  However, he is further advised that 
his failure to report for examination without good cause may 
result in the claims being considered on the evidence now of 
record or denied.  Id.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment by all health care providers 
who may possess additional records of 
treatment pertinent to his claim for 
increased rating for post-operative 
varicocelectomy and hydrocelectomy, and 
his claim of service connection for 
testicular atrophy.  After securing any 
necessary authorization for release of 
information from the veteran, the RO 
should attempt to obtain copies of 
treatment records from all sources so 
identified which are not already of 
record.

2.  The RO should schedule the veteran 
for VA medical examination to determine 
the severity of the service-connected 
post-operative varicocelectomy and 
hydrocelectomy.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  All indicated testing must 
be accomplished.  The examiner should 
record pertinent complaints, symptoms, 
and clinical findings.  

3.  The veteran should be afforded 
appropriate VA medical examination to 
determine the nature and etiology of any 
testicular atrophy which may now be 
present.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated testing must be accomplished.  
The examiner should be asked to provide 
an opinion whether it is as likely as not 
that any testicular atrophy found is 
causally related to the veteran's active 
service or any incident thereof.  A 
complete rationale for the conclusions 
reached should be provided by the 
examiner.

4.  Then, the RO should review the 
examination report to ensure that they 
comply with this remand, including all 
requested findings and opinions.  If not, 
the reports should be returned to the VA 
examiner for correction.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA (to 
be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied.

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided a supplemental 
statement of the case and an opportunity for response.  Then, 
the case should be returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 



